EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER dated as of April 21, 2016 by and among Boyd Gaming Corporation , BOYD TC II ACQUISITION , LLC and ALST CASINO HOLDCO, LLC TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS 1 Definitions 1 Construction 11 Knowledge 12 Article 2 THE MERGER; CLOSING 12 The Merger 12 Effects of the Merger 12 Closing; Effective Time 13 Certificate of Formation and Operating Agreement; Officers and Managers 13 Effect on Units 13 Merger Consideration 14 Payment of Closing Date Merger Consideration 15 Merger Fund; Letters of Transmittal 15 Withholding 16 Article 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 17 Organization of the Company 17 Subsidiaries 17 Due Authorization 17 No Conflict 17 Governmental Authorities; Consents 18 Capitalization 18 Financial Statements 18 Undisclosed Liabilities 20 Litigation and Proceedings 20 Compliance with Laws; Permits 20 Contracts; No Defaults 21 Company Benefit Plans 22 Labor Matters 24 Taxes 25 Brokers’ Fees 26 Insurance 26 Real Property; Assets 26 Absence of Changes 28 Affiliate Transactions 28 Intellectual Property 29 Environmental Matters 30 Export Controls, Trade Sanctions and Anti-Corruption 31 Privacy; Security 31 Material Suppliers 32 i Article 4 REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB 32 Corporate Organization 32 Due Authorization 33 No Conflict 33 Litigation and Proceedings 33 Governmental Authorities; Consents 34 Financial Ability 34 Ownership and Operations of Merger Sub 34 Brokers’ Fees 34 Solvency; Surviving Entity After the Merger 34 Licensability; Compliance with Gaming Laws 34 Article 5 Covenants of the Company 36 Conduct of Business 36 Inspection 38 HSR Act and Regulatory Approvals 38 Information Statement 39 No Solicitation 39 Certain Real Estate Matters 40 Company Benefit Plans 40 Article 6 COVENANTS OF ACQUIROR 41 HSR Act; Regulatory Approvals; Gaming Approvals; Real Property Transfer 41 Director and Officer Indemnification and Insurance 43 Employment Matters 44 Access to Books and Records 45 Payment of the Transaction Bonus Payments 46 Article 7 JOINT COVENANTS 46 Support of Transaction 46 Tax Matters 47 Changes in Circumstances 48 Article 8 CONDITIONS TO OBLIGATIONS 49 Conditions to Obligations of Acquiror, Merger Sub and the Company 49 Conditions to Obligations of Acquiror and Merger Sub 49 Conditions to the Obligations of the Company 50 Frustration of Closing Conditions 51 Article 9 Survival; Acknowledgments 51 Survival 51 Acknowledgements 51 ii Article 10 TERMINATION/EFFECTIVENESS 53 Termination 53 Effect of Termination 55 Termination Fee 55 Article 11 MISCELLANEOUS 56 Waiver 56 Notices 56 Assignment 57 Rights of Third Parties 57 Expenses 57 Governing Law 58 Captions; Counterparts 58 Schedules and Exhibits 58 Entire Agreement 58 Amendments 58 Publicity 58 Severability 59 Jurisdiction 59 Enforcement 59 Waiver of Conflicts 60 No Recourse 60 Exhibits Exhibit A – Example Disbursement Schedule Exhibit B – Letter of Transmittal Terms iii AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “ Agreement ”), dated as of April 21, 2016, is entered into by and among Boyd Gaming Corporation, a Nevada corporation (“ Acquiror ”), Boyd TCII Acquisition, LLC, aDelaware limited liability company and a wholly owned subsidiary of Acquiror (“ Merger Sub ”), and ALST Casino Holdco, LLC, a Delaware limited liability company (the“ Company ”). RECITALS WHEREAS, the respective Boards of Directors or Boards of Managers, as applicable, of Acquiror, Merger Sub and the Company have approved and declared advisable (i)the Merger (defined below) upon the terms and subject to the conditions of this Agreement and (ii)the execution and delivery of this Agreement and the performance of the transactions contemplated hereby, and evidence of such approval has been delivered to the Acquiror prior to or concurrently with the execution of this Agreement; WHEREAS, the respective Boards of Directors of Acquiror, Merger Sub and the Company have determined that the Merger is in furtherance of and consistent with their respective business strategies and is in the best interest of their respective companies; WHEREAS, prior to or concurrently with the execution of this Agreement, the Company has delivered to Acquiror the written consent of Holders (defined below) holding not less than two-thirds (2/3) of the issued and outstanding Units (defined below) (other than Incentive Units (defined below)) approving and consenting to (i)the Merger, upon the terms and subject to the conditions of this Agreement and (ii)the execution and delivery of this Agreement and the performance of the transactions contemplated hereby (the “ Holder Approval ”); and NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth in this Agreement, and intending to be legally bound hereby, Acquiror, Merger Sub and the Company agree as follows: Article 1 CERTAIN DEFINITIONS Definitions . As used herein, the following terms shall have the following meanings: “ Acquisition Proposal ” means (i)any merger, consolidation, joint venture, business combination, reorganization, recapitalization, share exchange, liquidation, dissolution or other similar transaction with the Company or AG LLC; (ii)any direct or indirect (including by any license or lease) sale, lease, exchange, transfer or other disposition of all or a substantial portion of the assets of the Company or AG LLC; (iii)any sale, issuance or exchange of any equity securities (including securities or instruments involving, settled by reference to, convertible into, or exchangeable or exercisable for equity securities) of either the Company or AG LLC; or (iv)any other transaction which could reasonably be expected to (a)materially conflict with, materially impede, materially interfere with, prevent or materially delay the consummation of the transactions contemplated by this Agreement and the Transaction Documents, or (b)have an adverse effect on the prospects for antitrust clearance or regulatory approval of the transactions contemplated by this Agreement and the Transaction Documents in any jurisdiction
